Citation Nr: 1815855	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-51 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear hearing loss prior to August 15, 2015.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss from August 15, 2015.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1953 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a compensable rating for the Veteran's service-connected right ear hearing loss.

The RO interpreted an August 2015 claim of compensation for "hearing loss both ears" as a claim for service connection for left ear hearing loss.  In a September 2016 rating decision, the RO granted service connection for left ear hearing loss, and assigned a 30 percent disability rating for bilateral hearing loss, effective August 15, 2015.  

The Veteran and his representative have argued for an effective date earlier than August 2015 for the grant of service connection for left ear hearing loss.  Current VA regulations require the filing of a VA Form 21-0958 to initiate a notice of disagreement (NOD) and are applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.201 (2017); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  Here, as the Veteran's claim of service connection for left ear hearing loss was received in August 2015, the NOD must be filed using the specific form required by the Secretary, VA Form 21-0958.  From a review of the September 2016 letter notifying the Veteran of the separate grant of service connection for the left ear hearing loss, effective August 2015, it does not appear that the RO provided the appropriate VA Form 21-0958 or indicated that the Veteran could separately disagree with that aspect of the rating decision.  Thus, the issue is REFERRED to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

FINDINGS OF FACT

1.  For the period prior to August 15, 2015 the Veteran's right ear hearing loss was manifested by no more than auditory acuity level V in his right ear. 

2.  The Veteran's left ear hearing loss was established as service-connected effective August 15, 2015.

3.  For the period since August 15, 2015 the Veteran's bilateral hearing loss was manifested by no more than auditory acuity level IV in his right ear and level VI in his left ear.


CONCLUSIONS OF LAW

1.  Prior to August 15, 2015, the criteria for a compensable rating for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

2.  Since August 15, 2015, the criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  38 C.F.R. § 4.86.  In this case, prior to August 15, 2015 the Veteran was only service connected for hearing loss in his right ear.  When service connection is established in one ear only the non-service-connected ear will be assigned an auditory acuity level I for rating purposes.  See 38 C.F.R. § 4.85(f).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA reports of record, as a whole, reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  It has been provided that without the use of his VA issued hearing aids the Veteran would have great difficulty with communicating with others and that "he cannot hear many environmental sounds and cannot localize sounds and speech without difficulty."

A.  Right Ear Hearing Loss Prior to August 15, 2015

In March 2014 the Veteran filed a claim for a reevaluation of his service-connected hearing loss.  At the time the Veteran was service-connected for hearing loss in his right ear only.  An April 2014 letter from Dr. W.I. indicated that the Veteran was under the care of an audiologist and ear nose and throat physician due to significant hearing loss that required the Veteran to use hearing aids.

In September 2014 the Veteran underwent a VA audiological examination.  Objective audiometric testing results demonstrated the following pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
65
85
80
80
80

The puretone threshold average in the right ear, the only service-connected ear at the time, was 81.  Speech audiometry testing revealed speech recognition ability of 88 percent in the right ear.  The results show an exceptional pattern of hearing impairment so either Table VI or Table VIA, whichever results in the higher numeral, is used to determine the designation.  38 C.F.R. § 4.86 (a).  Table VIA results in a higher auditory acuity of VII in the right ear.  Pursuant to 38 C.F.R. § 4.85(f) the Veteran's left ear is assigned an auditory acuity level of I.  Applying the rating criteria, numeric scores of VII in the right ear is obtained under Table VIA, for exceptional patterns of hearing loss.  Table VII of § 4.85 provides for the assignment of a noncompensable evaluation for these numeric scores.  The examiner characterized the Veteran's right ear hearing loss as mixed hearing loss.  The functional impact of the Veteran's hearing loss was described as not impacting his ordinary conditions of daily life.  The Veteran was able to have "face-to-face conversation" but when required to communicate in a "noisy environment or from a distance it will be more difficult for him to understand speech."

In December 2014 the Veteran underwent a private audiology evaluation.  However, because the speech audiometry results were not specified to be the result of Maryland CNC testing the results are not adequate for ratings purposes.  38 C.F.R. § 4.85.  Notations from the private examiner indicate that the Veteran's right ear hearing loss showed no significant changes since the last evaluation.  The private examiner also offered a letter in support of a higher evaluation for hearing loss.  

In this case, the Board finds that the requirements for a compensable rating for right ear hearing loss prior to August 15, 2015 are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.

B.  Bilateral Hearing Loss since August 15, 2015

As noted, the RO construed a statement received in August 2015 as a claim of service connection for left ear hearing loss and service connection was ultimately granted for the left ear, effective that date.  As a result, the Veteran was then service-connected for bilateral hearing loss.  

In May 2016 the Veteran underwent a VA audiological examination.  Objective audiometric testing results demonstrated the following pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
70
70
95
85
85
L
65
65
75
65
70

The puretone threshold average in the right ear was 84, and 69 in the left ear.  Speech audiometry testing revealed speech recognition ability of 84 percent in the right ear and 76 percent in the left ear.  Exceptional patterns of hearing impairment were shown in both ears under 38 C.F.R. § 4.86.  Using Table VIA results in a higher auditory acuity of VIII in the right ear and V in the left ear.  Applying the rating criteria to that test, numeric scores of VIII in the right ear and V in the left ear are obtained under Table VIA, for exceptional patterns of hearing loss.  Table VII of § 4.85 provides for the assignment of a 30 percent evaluation for these numeric scores.  The functional impact of the Veteran's hearing loss required the Veteran to use his VA issued hearing aids, without which it would be "difficult for him to communicate with others."  Additionally, the Veteran could not "hear many environmental sounds" or "localize sounds and speech without difficulty."

The Veteran's claims file does not include any further objective audiological examination results or assessments.  Two addendum opinions were offered to the May 2016 VA audiological examination but they were limited to the issue of service connection of hearing loss in the left ear and did not contain additional testing.  Furthermore, neither the Veteran nor his representative offered any allegations that the Veteran's hearing loss had worsened since the May 2016 VA examination. 

In this case, the Board finds that the requirements for a rating in excess of 30 percent for bilateral hearing loss since August 15, 2015 are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss for the entire appeal period.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  As stated above the Veteran's bilateral hearing loss requires the use of VA hearing aids and impacts his ability to hear or localized environmental sounds or speech without difficulty.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria adequately contemplate the Veteran's symptomatology.

The Board has considered the Veteran's general contentions. He is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.


ORDER

Entitlement to a compensable rating for service-connected right ear hearing loss prior to August 15, 2015 is denied.

Entitlement to a rating in excess of 30 percent for service-connected bilateral hearing loss since August 15, 2015 is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


